Citation Nr: 1202203	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-44 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to a disability rating in excess of 10 percent for a scar of the left foot associated with post proximal phalanx resection of the left 5th toe.

4.  Entitlement to a disability rating in excess of 10 percent for post proximal phalanx resection of the left 5th toe.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the left knee.  

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the right knee.  

7.  Entitlement to service connection for first tarsometatarsal joint arthritis of the left foot (also claimed as fracture of metatarsal/possible bone spur with degenerative spurring).

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1983.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a July 2009 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder.  The Veteran disagreed and perfected an appeal.  In a January 2010 rating decision, the RO denied the Veteran's claim for service connection for peripheral neuropathy of the lower extremities.  The Veteran disagreed and perfected an appeal.  Finally, in a June 2010 rating decision, the RO denied claims for increased disability ratings for service-connected scar of the left foot and post proximal phalanx resection of the left 5th toe.  The Veteran disagreed and perfected an appeal.  In January 2011, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

In rating decisions dated in January 2010, June 2010, and September 2010, the RO denied claims pertaining to whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the left knee, whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the right knee, entitlement to service connection for first tarsometatarsal joint arthritis of the left foot (also claimed as fracture of metatarsal/possible bone spur with degenerative spurring), service connection for a lumbar spine disability, and service connection for a bilateral hip disability.  In January 2011, the Veteran filed a notice of disagreement with respect to these disabilities.  To date, a statement of the case has not been issued.  

The Veteran in the instant case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights dated June 2010.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining the claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. §§ 20.1500-20.1510 (2011).

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities, entitlement to a disability rating in excess of 10 percent for post proximal phalanx resection of left 5th toe, whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the left knee, whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the right knee, entitlement to service connection for first tarsometatarsal joint arthritis of the left foot (also claimed as fracture of metatarsal/possible bone spur with degenerative spurring), service connection for a lumbar spine disability, and service connection for a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's skin disorder is not shown to be related to his active duty service.

2.  The Veteran's scar of the left foot associated with post proximal phalanx resection of the left 5th toe is manifested by a scar of .2 centimeters wide by 8 centimeters in length that is not painful, without signs of skin breakdown, inflammation, edema or keloid formation.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a disability rating in excess of 10 percent for a scar of the left foot associated with post proximal phalanx resection of the left 5th toe are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a skin disorder and also contends that he is entitled to an increased disability rating for a left foot scar.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was provided notice regarding his claims for a skin disorder and an increased disability rating.  Specifically, he was notified in an April 2009 letter of the evidence required to substantiate a claim for service connection.  The Veteran was also notified how to substantiate his claim for an increased rating in an April 2010 letter.  Both letters informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers, and also told him how VA determines a disability rating and an effective date for a claimed disability.  

The record shows that VBA obtained service treatment records and VA treatment records regarding the Veteran.  The record reveals that the Veteran received VA medical examinations in May 2010 that pertain to his scar and left 5th toe claims. 

 The Board notes that VA did not provide medical examinations regarding the Veteran's claim for a skin disorder.  The Veteran essentially contends that his skin disorder was caused by his "immersion" in diesel fuel on one occasion during service (see, for example, January 2011 hearing transcript at page 4).  

As is discussed in greater detail below, the record shows that there is no evidence that the Veteran had a chronic skin problem during service to include any skin disorder associated with exposure to diesel fuel.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board finds that VA fulfilled its duty to assist the Veteran in his skin disorder claim because there is no evidence that the Veteran had any chronic skin disorder during service, thus McLendon element (2) is not satisfied.  In addition, the evidence does not show continuity of symptomatology and there is otherwise no evidence indicating that a current disability may be associated with service.  

The Board has determined that additional VA treatment records pertaining to the Veteran have been associated with his electronic Virtual VA claims folder.  The records, dated from September to November 2011from Memphis VA Medical Center and VA South Clinic in Memphis, have been reviewed by the Board.  The Board finds that none of the records is relevant to the issues before the Board.  Therefore, a supplemental statement of the case considering the records or a waiver from the Veteran for Board consideration without RO consideration is not necessary.  See 38 C.F.R. §§ 19.31, 20.1304 (2011). 

As noted in the Introduction, the Veteran presented testimony in support of his claims at a video conference hearing before the undersigned VLJ.  For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

The Veteran seeks service connection for a skin disorder that he claims is a result of his service.  The Veteran contends that during his active duty service, in about 1980 or 1981, he was on field exercises in Germany and sleeping in a tent.  He has testified that a container of diesel fuel to tent heaters spilled diesel fuel where he was sleeping and that he awoke to find himself covered with diesel fuel.  He testified that he thereafter broke out into red, bumpy, sore skin rashes.  See January 2011 hearing transcript at pages 3-4 and Veteran statements of April, May and June 2009. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

With regard to element (1), the record includes 2005 VA treatment records indicating that the Veteran was treated for xerosis.  Thus, element (1) is satisfied with regard to a skin disorder.  With regard to element (2), the Board observes that the Veteran's service treatment records show that the Veteran complained of psuedofoliculitis caused by shaving in 1975 and 1980.  A June 1981 entry indicates that the Veteran's left foot was treated for tinia pedis, but there is no indication of any further complaints or treatment of that disorder during service.  A July 1982 entry notes the complaint and treatment of a pimple on the Veteran's face.  A November 1982 record noted weeping lesions on the glans in November 1982 and in April 1983, it was noted that he had a heat rash of the scrotum.  There is no evidence of any further complaints or treatment of skin symptoms during service.  When examined in July 1983, no abnormalities were noted other than a history of bloating after eating.  

A close review of the Veteran's service treatment records reveals there is no record regarding his contact with diesel fuel, and there is nothing regarding a rash or other skin disorder that was chronic during service. The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, the Court held in Forshey v. West, 12 Vet.App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed.Cir. 2002), that the lack of evidence is itself evidence that tends to disprove the existence of an alleged fact.  Finally, there is no evidence in the record that the Veteran had any skin disorder after discharge prior to 2005, which is decades after his discharge from active service.  

The Board also notes that the Veteran's initial April 2009 claim states that he had "some skin issue (sic) but the cause is unknown to me."  The first information regarding the diesel fuel exposure was provided in April 2009, more than 25 years after the Veteran was discharged from active duty.  

In sum, the evidence shows that skin conditions were noted in service, however, there is no evidence of a chronic disorder in service or of continuity of symptomatology.  The Veteran reported that he experienced symptoms following an incident involving diesel fuel.  However, in July 1983, no skin abnormalities were noted, nor are any skin disorders shown until many years after service.  The Board finds the Veteran's statements that he experienced symptoms in service and that he currently has a skin disorder to be probative, competent and credible, and these statements are also consistent with the evidence of record.  However, continuity of symptoms is not shown by the evidence and there is otherwise no competent evidence showing that a current skin disability may be related to service.  The Veteran as a lay person is competent to report the symptoms he experiences, however, he is not competent to provide an opinion that a current skin disability is related to diesel fuel exposure in service.  This is a matter that is beyond the capability of a lay person to observe.  Accordingly, the preponderance of the evidence is against the claim and service connection for a skin disorder is not warranted.  

Left foot scar 

The Veteran seeks an increased disability rating for a scar on his left foot that is associated with post proximal phalanx resection of the left 5th toe.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's disability is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that Diagnostic Code 7804 is the most appropriate diagnostic code in the Veteran's case.  The medical evidence shows that the Veteran has an approximately 8 centimeter long, non-painful and non-adhering linear scar between his left 4th and 5th toes.  Thus, Diagnostic Codes 7800, 7801, and 7802 are not for application because the scar is not on the head or face and the scar is linear.  The Board further observes that the Veteran would not be advantaged under those diagnostic codes as the area of the scar on his left foot would not meet the criteria for a disability rating in excess of 10 percent under those diagnostic codes.  The Board further notes that neither the Veteran nor his representative have contended that another diagnostic code is more appropriate.

38 C.F.R. § 4.118, Diagnostic Code 7804 [scars, unstable or painful] provides a 10 percent disability rating for one or two scars that are unstable or painful; a 20 percent disability rating for three or four scars that are unstable or painful; and, a 30 percent disability rating for five or more scars that are unstable or painful.  It also defines "an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar."  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2011).  It is noted that the Veteran's claim for an increased rating was received in March 2010 and, therefore, only the criteria pertaining to scars that are in effect as of October 23, 2008, are for consideration.

The medical evidence includes a May 2010 VA examiner's report who stated that the Veteran's scar on his left foot that is associated with post proximal phalanx resection of the left 5th toe is .2 centimeters wide and 8 centimeters long.  The scar is described to begin on the top of the Veteran's left foot at the point where the 4th and 5th toe extend from the foot, and that it continues under the foot.  The examiner stated that the skin on the scar is slightly lighter than the surrounding skin on the top of the Veteran's foot.  The examiner found that the scar was not painful.  The examiner noted no signs of skin breakdown over the scar, noted no inflammation or edema, and noted no keloid formation.  The examiner reported that the scar did not limit motion of the Veteran's 4th or 5th toes.  

As noted, for an increased disability rating under Diagnostic Code 7804, there must be more than two unstable and painful scars.  In the Veteran's case, the medical evidence clearly establishes that there is only one scar and that it is not painful.  For those reasons, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met.  The Veteran asserts that a higher rating is warranted but his statements are outweighed by the medical evidence which shows that he does not have more than two scars or any functional limitation associated with the scar.  The VA examination report is highly probative in this respect as the examiner conducted a physical examination, interviewed the Veteran, reviewed the history and provided sufficient information so that the Board can render an informed determination.  The examiner specifically found that the functional limitation was not due to the scar.  While the Veteran as a lay person is competent to report his symptoms and such reports are found to be credible, competent and probative, the most probative evidence concerning the etiology of his functional limitations is the examiner's report.  The examiner found that the limitation of motion was due to the fusion.    

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court further held that the effective date of such a claim may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  The Veteran's increased disability rating claim was received by VA on March 8, 2010.  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the March 8, 2009 to the present.

The evidence of record does not show that there are distinct periods of time where a rating in excess of 10 percent is warranted for the scar.  Throughout the period under review, there were no clinical or other findings sufficient to justify the assignment of a disability rating in excess of 10 percent.  Accordingly, staged ratings are not appropriate in this case.

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, the Board finds that the evidence does not show that there is an exceptional disability picture associated with the scar.  The service-connected scar disability is adequately contemplated under the criteria set forth in the rating schedule and, as demonstrated above, a scar that is purportedly painful is specifically contemplated by those criteria.  Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology, referral pursuant to Thun is not warranted.  


ORDER

Service connection for a skin disorder is denied.

A disability rating in excess of 10 percent for service-connected scar of the left foot associated with post proximal phalanx resection of the left 5th toe is denied.


REMAND

Peripheral neuropathy of the lower extremities

The Board observes that the Veteran was not specifically informed in accordance with 38 U.S.C.A. §§ 5103(a), 5103A, and 38 C.F.R. § 3.159(b) how to substantiate his claim for service connection for peripheral neuropathy on a secondary basis.  See statement of the Veteran received in November 2009.  The Veteran's claim is remanded for required notice to be provided. 

The Board also observes that the Veteran testified that he was told by a VA vascular clinic technician that he "possibly" has peripheral neuropathy of the lower extremities, and also that a podiatrist has told him it may be a possibility.  See January 2011 hearing transcript at pages 4-5.  The Veteran has stated that he believes the tingling sensation he has experienced since the early 1990's may be related to his service-connected left foot disability.  There has been no examination regarding the Veteran's claim.

The Board notes that the McLendon criteria require proof of only a minor degree in order to be satisfied.  In this case, the Board finds that the record evidence meets the degree necessary, and that the Veteran should receive a VA examination to determine if he manifests peripheral neuropathy of the lower extremities and if so, whether it is at least as likely that it has been caused by or is aggravated by a service-connected disability.  

 Post proximal phalanx resection of the left 5th toe

The Veteran seeks a disability rating in excess of 10 percent for his service-connected post proximal phalanx resection of the left 5th toe.  His disability is rated under the criteria of 38 U.S.C.A. § 4.71a, Diagnostic Code 5284 [Foot injuries, other], which provides for a 10 percent disability rating for moderate symptoms, a 20 percent disability for moderately severe symptoms and a 30 percent disability rating for severe symptoms.  

The Veteran was examined in May 2010 by a VA examiner who reported that the Veteran complained he "developed medial column pain" in the left foot in about February 2010.  This pain is severe, and is exacerbated by standing or walking and relieved by sitting and resting the foot.  The Veteran was observed with an antalgic gait, he used a cane and had "flexible pes planus type deformity."  The examiner's report is unclear what pain, if any, and what disability, if any, the service-connected disability presents.

The medical evidence shows that the Veteran has a non-service-connected 1st tarsometatarsal disorder that also results in symptoms.  The examination report does not separate the effect of the 5th toe disability upon the Veteran's ability to walk or stand from the non-service-connected disorder, and there is no indication of whether the service-connected disability is painful and contributes to limitations of the Veteran's abilities.  Given the nature of the criteria for rating the disability, the examiner's conclusions do not allow the Board to determine with precision how serious the Veteran's service-connected disability is.  See Howell v. Nicholson, 19 Vet. App. 535 (2006) (the Board must attempt to discern the effects of each disability).  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.   For those reasons, the Board remands the Veteran's claim for a new examination.

Manlincon

In rating decisions dated in January 2010, June 2010, and September 2010, the RO denied claims pertaining to whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the left knee, whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the right knee, entitlement to service connection for first tarsometatarsal joint arthritis of the left foot (also claimed as fracture of metatarsal/possible bone spur with degenerative spurring), service connection for a lumbar spine disability, and service connection for a bilateral hip disability.  In January 2011, the Veteran filed a notice of disagreement with respect to these disabilities.  To date, a statement of the case has not been issued.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with notice pursuant to 38 U.S.C.A. §§ 5103(a), 5103A, and 38 C.F.R. § 3.159(b) with regard to how to substantiate his claim for service connection for peripheral neuropathy on a secondary service connection basis.

2.  Schedule the Veteran for an examination by an appropriate examiner who should review the Veteran's VA claims folder prior and who should provide a description and diagnosis of any neurologic disorder of the lower extremities that is manifested by the Veteran.  If such a disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to the Veteran's active duty service.

The examiner should also opine whether it is at least as likely as not that any neurologic disorder is due to or caused by the service-connected foot disorder.  Also, is it at least as likely as not that any neurologic disorder is aggravated (worsened) beyond the natural progress by the service-connected foot disorder.  Any diagnostic testing deemed necessary by the examiner should be accomplished.  A complete rationale must be provided for each opinion.

3.  Schedule the Veteran for an examination by an appropriate examiner.  The examiner should describe the nature and extent of the Veteran's service-connected post proximal phalanx resection of the left 5th toe.  The examiner should report the effect of the disability on the Veteran's ability to walk and stand, and describe the level of pain caused by the disability.  To the extent possible, the examiner should differentiate the symptoms and signs attributable to the service-connected disability from those related to nonservice-connected disabilities of the foot that are not associated with the service-connected disability.  The claims folder should be provided to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  

4.  Provide the Veteran with a statement of the case addressing whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the left knee, whether new and material evidence has been submitted to reopen a claim for service connection for a disability of the right knee, entitlement to service connection for first tarsometatarsal joint arthritis of the left foot (also claimed as fracture of metatarsal/possible bone spur with degenerative spurring), service connection for a lumbar spine disability, and service connection for a bilateral hip disability.

5.  Ensure completion of the foregoing and any other development deemed to be appropriate, and then readjudicate the Veteran's claims.  If any decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


